Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-13-00039-CV

                      IN THE INTEREST OF E.B. and A.B., Children

                  From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2005-CI-01739
                      Honorable Renée F. McElhaney, Judge Presiding

     BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that appellee Leticia Berban recover her costs of appeal from
appellant Timothy Berban.

       SIGNED June 4, 2014.


                                               _____________________________
                                               Rebeca C. Martinez, Justice